Judgment and order reversed and new trial granted, with costs to appellant to abide event. Held, that the charge of the learned trial justice, wherein he stated in substance that if the plaintiff had been an adult instead of a child, he thought he would have been justified in saying that he should have granted a nonsuit on the ground of contributory negHgence and in holding that on that ground the plaintiff could not recover, tended to prejudice the plaintiff’s case, requiring, in our opinion, a new trial. ’All concurred, except Kruse, P. J., and Foote, J., who dissented.